-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Final office action dated 03/10/2021 is hereby vacated. 
Priority
This application is a CON of 14/057,710 filed on 10/18/2013, which is a CON of 12/679,397 filed on 12/16/2010 (ABN), which is a 371 of PCT/US08/77694 filed on 09/25/2008, which claims benefit of 60/995,197 filed on 09/25/2007.
Claim Status
Claims 1-5, 7, 8, 18-20, 22-41, 44, and 45 are pending. Claims 25-33 and 35-38 remain withdrawn. Claims 6, 9-17, 21, 42, 43, 46-48, 48*, and 49 were cancelled. Claims 1 and 44 were amended. Claims 1-5, 7, 8, 18-20, 22-24, 34, 39-41, 44, and 45 are examined.
Withdrawn Claim Rejections -35 USC §103
Rejections of claims 1-5, 7-12, 34, and 39-41 over Dudhara (US 2003/0175353 Al Published September 18, 2003), rejections of claims 18-20 over Dudhara and Rudnic et al. (Patent No. 5,326,570 Date of Patent July 5, 1994 - of record in IDS dated 01/05/2015), and rejections of claims 22, 23, and 24 over Dudhara and Bechgaard et al. (Patent No. 4,606,909, Date of Patent August 19, 1986 - of record in IDS dated 01/05/2015) are withdrawn because claim 1 was amended to require hydroxypropyl methyl cellulose and Dudhara does not teach using HMPC in the composition.
Maintained Claim Rejections -35 USC §103
Modified as Necessitated by Amendment
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 8, 34, 39-41, 44, and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kesarwani et al. (Pub. No. US 2007/0071819 Al, Filed May 30, 2006 -of record in PTO-892 dated 02/09/2015) as evidenced by Garti et al. (US 2010/0143462 Al, Published June 10, 2010 - of record in IDS dated 01/05/2015) and Remington’s Pharmaceutical Sciences (17th Edition, Mack Publishing Company, Page 1614, Published 1985 -of record in IDS dated 01/05/2015).
The claims encompass a sustained release unit dosage form comprising pellets, said pellets comprising a core and optionally a coating, the core of said pellet comprising:
(a)    carbamazepine,
(b)    a sustained release polymer composition comprising a water-soluble polymer and 1 to 25% by weight a polymer that is substantially water insoluble in aqueous medium independent of the pH, wherein the weight ratio of water soluble polymer to polymer which is substantially water insoluble ranges from about 5:95 to about 50:50, and
(c)    microcrystalline cellulose in a concentration from about 20% to 40% by weight, and wherein all of the pellets in the pharmaceutical composition are uncoated and the water-soluble polymer is hydroxypropylmethylcellulose and the water-insoluble polymer is ethyl cellulose.
Kesarwani teaches carbamazepine compositions (Abstract). The term “unit” includes pellets (paragraph 0043). Part A in Example 1 teaches extended release units that contain:

The teachings of Remington’s are relied upon for evidence to show that spheronization method produces pellets. Remington's discloses a method of making spherical granules by spheronization method. The advantages of this process include the production of granules that have good flow properties since they are round, regular in shape, size and surface characteristics, they have low friability resulting in fewer finds and dust, and the ability to regulate the size of the spheres within a narrow particle size distribution. Granules produced by this method are called pellets (Page 1614, right column).
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have modified the composition in Part A of Example 1 by replacing copovidone with ethyl cellulose, with a reasonable expectation of success because Kesarwani teaches copovidone and ethyl cellulose as suitable binders and replacing copovidone with an equivalent binder ethyl cellulose to obtain predictable results supports obviousness.
The modified composition in example 1 comprises spherical units comprising: 76.5 % w/w carbamazepine (relevant to component (a) in claim 1, and claims 34 and 39- 41), 16.5 % w/w microcrystalline cellulose (diluent; relevant to claim 1 component (c)), 4.7 % w/w hydroxypropyl ethylcellulose (water-soluble polymer; relevant to claim 1 component (b) and claims 2, 3, 44, and 45), 2.3 % w/w ethyl cellulose (polymer that is substantially water insoluble independent of pH; relevant to component c in claim 1), and q.s. water. The spherical unit is a core that is not coated, thus carbamazepine in only present in the core, and the water soluble and 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have further modified the composition in example 1 by replacing the 4.7 % w/w of hydroxypropyl methylcellulose with 4.7 % w/w of a mixture of hydroxypropyl methylcellulose and ethyl cellulose in order to obtain a rate controlling composition, with a reasonable expectation of success because Kesarwani teaches that extended release cores comprise one or more rate-controlling polymers (paragraphs 0046 and 0052). The rate controlling polymers include cellulose derivatives (paragraph 0052), where suitable cellulosic polymers include ethyl cellulose and hydroxypropyl methylcellulose among others (paragraph 0053). It would have been obvious to a person of ordinary skill in the art to maintain the concentration of the combination of the two polymers at 4.7 % w/w because according to example 1, 4.7 % w/w is a suitable concentration for rate-controlling polymers. It would have been obvious to have included each of hydroxypropyl methylcellulose and ethyl cellulose in a concentration up to 4.7 % w/w as long as the combination of the two does not exceed 4.7 % w/w.
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness. Thus, modified composition in Part A of Example 1 comprises: 76.5 % w/w carbamezapine, 16.5 % w/w microcrystalline cellulose (diluent), 4.7 % w/w of a mixture of hydroxypropyl methylcellulose (water-soluble) and ethylcellulose (water-insoluble); and 2.3 % w/w of ethyl cellulose (binder; water-insoluble). It would have been obvious to have 
Regarding the concentration of water soluble polymer HPMC in claims 1, 2, 3, 44, and 45, the total concentration of hydroxypropyl methylcellulose is up to 4.7 % w/w, and the claimed concentration ranges are obvious because they overlap with up to 4.7 wt. % concentration range. Regarding the concentration of substantially water insoluble polymer ethyl cellulose in claims 1, 4, and 5, the total concentration of ethyl cellulose ranges from over 2.3 % w/w to less than 7 % w/w. The total concentration of ethyl cellulose is obtained by adding 2.3 % w/w and a range of up to 4.7 % w/w. The claimed concentration ranges are obvious because they overlap with a concentration range of from over 2.3 % w/w to less than 7 % w/w.
With respect to the weight ratio ranges in claims 1, 7, and 8, the ratio of water soluble polymer (hydroxypropyl methylcellulose) to substantially water insoluble polymer (ethyl cellulose) by weight ranges from about 2:1 (when the composition contains about 4.7 % of HPMC and about 2.3 % of ethyl cellulose) to (above 0):(less than 7) (when the composition contains some amount of HPMC that is above 0% and less than 7% of ethylcellulose). A weight ratio of 2:1 is equivalent to 67:33. For the purpose of calculation 0.1 is used for “above 0” and 6.9 is used for “less than 7”. A weight ratio of 0.1:6.9 is equivalent to 1.4:98.6. The claimed ranges of weight ratios are obvious because they overlap with the range that the prior art teaches. The claimed weight ratio of water soluble polymer to substantially water insoluble polymer is obvious because it overlaps with the prior art range.
Regarding component (c) in claim 1, it would have been further obvious to a person of ordinary skill in the art at the time of the invention to have modified the concentration of microcrystalline cellulose by varying it from 16.5 to 19 % w/w, with a reasonable expectation of 
The claimed concentration ranges and weight ratio ranges are obvious because they overlap with the prior art. The present application was reviewed and there is no evidence that the claimed concentration ranges and weight ratios are critical. According to MPEP 2144.05 “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As evidenced by claims 11 and 12 and specification paragraph 0020, ethyl 
With respect to claims 39-41, carbamazepine has a water solubility of less than about 1 mg/ml as evidenced by Garti et al. (Paragraph 0006).
Regarding the limitation that requires the composition to be a unit dosage form in claim 1, the purpose of Kesarwani is to form modified release carbamazepine composition for oral administration, where the composition comprises (i) at least one extended release unit comprising carbamazepine and (ii) at least one enteric release unit comprising a coating of one or more enteric polymers over an extended release or immediate release core of carbamazepine (paragraphs 0020-0022). The term “modified release” includes any type of modified release profile including prolonged release, sustained release, controlled release, and extended release (paragraph 0042).
It would have been prima facie obvious to a person of ordinary skill in the art to have formed a modified release unit dosage form comprising uncoated extended release pellets only, with a reasonable expectation of success because Kesarwani teaches modified release compositions for oral administration where “modified release” includes extended release. A composition comprising extended release units without an enteric coating would have provided a composition having extended release of the active, which is a modified release. One of ordinary skill in the art would have recognized that extended release units without an enteric coating would have released the active in the stomach, and extended release units having an enteric coating would have released the active in the intestines. The effect of an enteric coating was known and a person of ordinary skill in the art would have known how its presence and absence would have affect the function of a pellet. Formulating an extended release 
Kesarwani requires a dosage form that provides modified release (extended release) of carbamazepine. Composition in Part A provides uncoated extended release units. It would have been obvious to have utilized the composition in Part A as modified above as a unit dosage from that provides extended release of the active agent, with a reasonable expectation of success because Part A composition is described as providing extended release the active agent.

Claims 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kesarwani et al. as evidenced by Remington’s and Garti as applied to claims 1-5, 7, 8, 34, 39-41, 44, and 45 above, and further in view of Rudnic et al. (Patent No. 5,326,570 Date of Patent July 5, 1994 -of record in IDS dated 01/05/2015).
The claims encompass the sustained release pharmaceutical composition according to claim 1, further comprising a surfactant in the core ranging from about 0.1 to about 5% by weight and from about 0.5 to 2% by weight of the total composition, wherein the surfactant is sodium lauryl sulfate.
The teachings of Kesarwani et al. as evidenced by Remington’s and Garti are relied upon as summarized above. Although Kesarwani teaches that the extended release cores contain pharmaceutically acceptable excipients (paragraph 0046), they do not teach surfactants 
The teachings of Rudnic are related to pharmaceutical compositions comprising carbamazepine (Abstract) and methods of sustained release delivery of the drug (column 1, lines 42-44). The compositions are in the form of a pellet (column 2, lines 48-55). The pellet should have a surface active agent such as sodium lauryl sulfate in the amount that ranges from about 0.05 to about 10% (W/W), wherein W/W is a weight to weight ratio of the material specified to the weight of the unit dosage form as a whole (from column 2 line 59 to column 3 line 9).
The teachings of Rudnic and Kesarwani et al. as evidenced by Remington’s and Garti are related to sustained release delivery compositions in the form of a pellet comprising carbamazepine, and it would have been obvious to have combined their respective teachings. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have made the pellet of Kesarwani by adding to it a surface active agent sodium lauryl sulfate in the amount of from about 0.05 to about 10% by weight based on the weight of the composition, with a reasonable expectation of success because Rudnic teaches that sodium lauryl sulfate is a suitable surface active agent utilized in sustained release carbamazepine compositions and teaches using it in the amount that ranges from about 0.05% to about 10% by weight. The claimed ranges of surfactant were obvious because they overlap with the range of the prior art. The selection of a known material based on its suitability for its intended use supports obviousness and combining prior art elements according to known methods to obtain predictable results supports obviousness.

s 22, 23, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kesarwani et al. as evidenced by Remington’s and Garti as applied to claims 1-5, 7, 8, 34, 39-41, 44, and 45 above, and further in view of Bechgaard et al. (Patent No. 4,606,909, Date of Patent August 19, 1986 - of record in IDS dated 01/05/2015).
The claims encompass the sustained release pharmaceutical composition according to claim 1, wherein the diameter of the pellet ranges from about 0.2 mm to about 2.5 mm, from about 0.5 mm to about 1.5 mm, and from about 0.8 mm to about 1.2 mm.
The teachings of Kesarwani et al. as evidenced by Remington’s and Garti are relied upon as summarized above. The do not teach the diameter of the pellets.
The teachings of Bechgaard et al. are related to a pharmaceutical oral controlled release formulation which comprises cores containing particles of sparingly soluble active substance (Abstract). The size of the cores may be easily adjusted as desired to improve the distribution pattern of the units throughout the gastrointestinal tract (column 3, lines 46-49). The cores are made by granulating drug particles with excipients including bulking agents such as microcrystalline cellulose, and binders such as HPMC (from column 3 line 65 to column 4 line 3). The diameter of the core is adapted so that the coated core has a diameter of about 0.4-1.2 mm (column 4, lines 10-12). Active substances include carbamazepine (column 5 lines 53-62).
The teachings of Bechgaard and Kesarwani et al. as evidenced by Remington’s and Garti are related to oral pharmaceutical compositions comprising carbamazepine in the pellet form and it would have been obvious to have combined their teachings. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have made the pellets of Kesarwani with a diameter that ranges from 0.4 mm to 1.2 mm, with a 
Examiner’s Response to Applicant’s Arguments
In the remarks dated February 24, 2021, the applicant traversed the rejections.
Applicant’s arguments were fully considered but are not persuasive for the following reasons.
The limitation that requires all of the pellets in the unit dosage form to be uncoated was addressed. The applicant disagreed with the rejection of said limitation but did not explain why examiner’s rationale was allegedly flawed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392,
170 USPQ 209 (CCPA 1971). All suggestions to modify Kesarwani are present in the prior art as described in the rejection. Kesarwani teaches copovidone and ethyl cellulose as suitable binders and replacing copovidone with an equivalent binder such as ethyl cellulose (paragraph 0064) to obtain predictable results supports obviousness. Similarly, Kesarwani teaches using one or more rate controlling polymers which include cellulose derivatives (paragraph 0052), where 
Applicant’s arguments related to carbamazepine blood concentrations and sustained release of the drug from the dosage form are not persuasive because a person skilled in the art would have been aware of these requirements from the teachings of Kesarwani and would have been capable of forming a dosage form that meets sustained release requirements through routine experimentation.
Ratios in claims 7 and 8 are obvious because they overlap with calculated ratios. Kesarwani does not have to explicitly teach the ratios to render the claimed ratios obvious. Kesarwani teaches concentration ranges of the two components and the range of ratios of the two components overlaps with the claimed range of ratios. The specification was reviewed and there is no evidence that the claimed ranges of ratios are critical.
Applicant’s arguments directed the rejection of claims 22-24 are not persuasive because Bechgaard is relied upon for pellet dimensions only. It is irrelevant that Bechgaard’s pellets were formed from components that are different from Kesarwani’s pellets.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617